Citation Nr: 0125490	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  96-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound (SFW) of the abdomen, 
Muscle Group (MG) XIX.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW of the right tibia, MG XII.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a SFW of the left thigh, MG XIV.  

4.  Entitlement to a rating in excess of 10 percent for a SFW 
scar of the right hand (dominant), MG VIII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

The current appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The RO denied entitlement to increased evaluations for 
residuals of SFWs of the abdomen, right tibia, left thigh, 
and right hand.  

In June 2001 the RO affirmed the determinations previously 
entered; however, the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for a SFW scar of the 
right hand.  

The RO also granted entitlement to service connection for 
adhesions, peritoneum with assignment of a 10 percent 
evaluation as secondary to the service-connected SFW of the 
abdomen.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Residuals of a SFW of the abdomen are productive of not 
more than moderately severe impairment of the abdominal 
muscles (MG XIX).  


2.  Residuals of a SFW of the right tibia are productive of 
not more than moderate muscle impairment (MG XII).  

3.  Residuals of a SFW of the left thigh are productive of 
not more than moderate muscle impairment (MG XIV).  

4.  Residuals of a SFW scar of the veteran's dominant right 
hand are productive of not more than moderate muscle 
impairment (MG VIII).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a SFW of the abdomen have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.55, 4.56, 4.73 Diagnostic Code (DC) 5319 (2001) 
(effective prior and subsequent to July 3, 1997).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the right tibia have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.73 DC 5312 (2001) (effective prior and subsequent to July 
3, 1997).  

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.73 DC 5314 (2001) (effective prior and subsequent to July 
3, 1997).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a SFW of the dominant right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.55, 4.56, 4.73, DC 5308 (2001) (effective prior and 
subsequent to July 3, 1997); 38 C.F.R. § 4.118; DCs 7803, 
7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran sustained multiple fragment wounds on October 3, 
1968, involving the right leg, left thigh, abdomen, and right 
hand.  He had an exploratory laparotomy and repair of 6 small 
bowel lacerations.  One fragment was embedded in the tenia 
coli.  The colon was not entered, the fragment was removed, 
and the wound sutured.  He also had incision and draining of 
the abdominal wound abscess.  

On November 25, 1968, after approximately one month of 
hospitalization, the wound sinus was explored and excised.  
One wire suture was taken out.  The veteran tolerated the 
procedure well and postoperatively had no problems.  He was 
discharged to Convalescent Duty on December 13, 1968.  He 
returned from Convalescent Duty on January 16, 1969, will all 
of his wounds well-healed.  He was discharged to duty.  

Upon postservice VA examination in January 1970 the veteran 
complained of constant abdominal pains when lifting and 
during cold weather, and also occasionally when stretching 
his stomach muscles.  Examination of the abdomen was 
essentially negative, although on X-ray, metallic sutures 
over the lower mid-abdomen were noted.  The examiner also 
noted that there was no muscle loss in the left thigh.  SFW 
scars of the left thigh, right tibia, and right hand were 
described as asymptomatic.  There was full range of motion of 
all major joints with no discomfort.  X-rays of the left 
thigh, right hand, and right leg were negative except for 
retained metallic fragments.  

In March 1970 on rating action the RO granted entitlement to 
service connection for a SFW of the abdomen with assignment 
of a 10 percent evaluation, a healed SFW scar of the right 
tibia, a healed SFW scar of the right hand, and a healed SFW 
scar of the left upper thigh, each assigned a noncompensable 
evaluation.

Private records reflect that the veteran was seen in 1987 for 
complaints that included abdominal pain in the right lower 
quadrant and lower back pain.  He also reported radiating 
pain into the right leg.  An abdominal ultrasound was 
interpreted as negative.  He was treated in 1992 for 
gallbladder disease.  He was admitted to the hospital for a 
cholecystectomy, but his old shrapnel injury in the lower 
abdomen resulted in adhesions at the site.  Satisfactory 
pneumoperitoneum could not be obtained.  Therefore, the 
procedure was converted to an open procedure and 
cholecystectomy and operative cholangiography were done.  In 
1993, the veteran was treated for epididymitis.  

Private records include a magnetic resonance imaging (MRI) 
study of the spine from May 1994 which showed minimal early 
degenerative disk disease at L5-S1 and L4-L5.  There was no 
significant disk bulging or herniations.  An 
electromyographic (EMG) imaging/nerve conduction study report 
of the lower extremities from June 1994 was interpreted as 
negative.  A computerized tomography (CT) scan of the abdomen 
in June 1994 showed the post cholecystectomy changes, but was 
otherwise negative.  There were no abnormalities of the 
distal colon, the seminal vesicles, or the prostate.  A 
private physician reported in June 1994 that after extensive 
study, he was uncertain as to the source of the veteran's 
symptoms, but it was his opinion that they were due to a non-
neurologic pain syndrome.  He also suggested that the veteran 
might have adhesions or injuries that would not show up on 
conventional radiographic imaging and could be a foundation 
for his complaints of pain.  

Upon VA examination in December 1996 the veteran reported an 
increase in abdominal problems in the last four years, to 
include constipation, intermittent abdominal bloating, and 
cramping pain.  He also reported back, groin, and right knee 
pain.  The examiner opined that his current abdominal and 
right testicular complaints were related to his pelvic and 
abdominal adhesions.  Following examination, the examiner 
noted that his history of gallbladder removal and stones was 
not related to the abdominal injury or to adhesions in the 
abdomen.  

The veteran exhibited range of motion in the right knee from 
0 to 140 degrees, and he could accomplish a full squat.  X-
ray of the right knee was unremarkable except for a small 
metallic foreign body which overlay the proximal shaft of the 
right tibia.  In a separate VA orthopedic examination it was 
noted that the veteran low back pain was probably caused by 
arthritic changes and not his "wound scar problems," but 
that his lower abdomen cramping was due to his old fragment 
wound.  

Subsequently dated records include additional VA examination 
reports from August 2000.  At that time, orthopedic and 
gastrointestinal examinations were conducted.  It was noted 
that the veteran's outpatient records included a history of 
prominent low back pain, lower abdominal pain, and scrotum 
pain.  His complaints of pain had increased over time.  He 
indicated that due to his abdominal injury, he had to be 
cautious in lifting things or pressing down because of 
resulting pain.  Physical examination showed that he appeared 
to have minimal pain during the examination.  

Evaluation of the abdomen revealed a scar in the gallbladder 
area which was well-healed on the right upper quadrant and 
nontender.  There was also a scar vertically on the lower 
abdomen and around the right side of the umbilicus that 
measured 19 cm.  This scar had a depressed area in the lower 
portion, measuring about 3 x 2 cm., but it was nontender 
otherwise.  The veteran had some subjective tenderness on 
palpation of the lower abdominal musculature.  Range of 
motion in the lower back was limited.  Neurologic examination 
of the lower extremities was considered to be within normal 
limits with good muscle strength and with good use of the 
legs.  

On gastrointestinal examination the veteran said that except 
for lower abdominal pain, which he related to the wound in 
the muscles and subsequent surgery, he had very little other 
abdominal complaints.  He did state that he had infrequent 
indigestion with some tightness in the chest and a feeling of 
gas problems with belching and flatulence.  He tended to be 
constipated.  Physical examination of the abdomen showed no 
masses, tenderness, or palpable organs.  There was a well-
healed 17 cm x 0.5 cm. diagonal scar in the right upper 
quadrant from the previous cholecystectomy.  The scar was 
nontender and had no functional or medical significance.  

In the lower abdomen there was a 19 cm. vertical scar which 
was the result of the inservice shrapnel injury and 
subsequent surgeries.  The scar was depressed in the lower 
portion in an area measuring about 4 cm vertically x 2-3 cm. 
horizontally.  The scar was fixed in this area to the deeper 
tissues.  The scar had no inflammation, scar tissue, or 
keloid formation.  

As to his right hand complaints, the veteran reported some 
difficulty when he closed, opened or squeezed his fingers.  
He reported pressure against the proximal palmar surface of 
the phalanges of the second and the third finger.  He stated 
that it had worsened with time.  He had no particular 
difficulty with the right hand joints and had good strength.  
Loss of function due to the right hand was minimal.  Physical 
examination showed that the right and the left hands were 
essentially symmetrical.  The joints were normal on palpation 
and there was no joint 
tenderness.  The veteran had no tenderness on palpation over 
the right or left hand.  

There was a feeling of possibly a hard metallic object in the 
anterior surface of the third finger of the proximal phalanx 
in the anterior surface.  An X-ray confirmed this.  There was 
a barely detectable scar present on the second finger and the 
area of the proximal phalanx of the second finger on the 
palmar surface.  Range of motion in these joints was normal.  
Grasping strength was excellent in both hands.  Apposition 
strength of the tips of the thumbs to the tips of the fingers 
was considered to be normal.  

As to the lower extremities, the veteran reported that the 
inservice injury to his left hip area and thigh eventually 
healed.  He sometimes had periodic pain in the area but was 
able to use the left lower extremity which was described as 
essentially normal.  The right tibia area was reported to 
have healed satisfactorily.  He reported no particular 
difficulty with the joints of the left or right lower 
extremities.  He did have some pain in the left hip area from 
time to time.  He had little to no pain in the right leg 
area.  Physical examination of the joints of the hips, knees, 
ankles, and toes were essentially within normal limits with 
no tenderness, swelling, inflammation, synovial effusion, or 
crepitation on motion.  

Range of motion was considered to be normal.  Muscle strength 
in the lower extremities was also normal.  The muscle 
penetrated by the left thigh injury resulted in no muscle 
fixation and muscle strength in the left quadriceps was 
described as good.  Muscles penetrated by the right leg 
injury were "possibly none, but may have been anterior 
tibial, but there [was] no evidence of muscle dysfunction.  
In the upper part of the left thigh on the anterolateral 
aspect, there was an ovoid 6 x 4 cm. slightly depressed scar.  
The scar was irregular, but there was no fixation, keloid 
formation, tenderness, or inflammation.  On the anterior 
surface of the right leg inferior to the knee, there was an 
ovoid scar measuring 4 cm. horizontally x 2 cm. vertically.  
The scar was slightly depressed.  There was no tenderness, 
fixation, keloid formation, or inflammation.  


Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

The regulations applicable to the rating of muscle injuries 
were revised while the veteran's claim was pending.  Prior to 
the revision, the regulations in effect provided that in 
rating injuries of the musculoskeletal system, attention is 
first given to the deeper structures injured bones, joints, 
and nerves.  A compound comminuted fracture, for example, 
with muscle damage from the missile, establishes severe 
muscle injury, and there may be additional disability from 
malunion of bone, 
ankylosis, etc.  The location of foreign bodies may establish 
the extent of penetration and consequent damage.  It may not 
be too readily assumed that only one muscle, or group of 
muscles is damaged.  A through and through injury, with 
muscle damage, is always at least a moderate injury for each 
group of muscles damaged.  This section is to be taken as 
establishing entitlement to a rating of severe grade when 
there is a history of compound comminuted fracture and 
definite muscle or tendon damage from the missile.  There are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 
(1996).

Muscle injuries are classified into four general categories: 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56 (1996).

A moderately severe disability of the muscles anticipates the 
following:  (1)  Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  (2)  History and complaint.  
Service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present.  (3)  
Objective findings. Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile 
through important muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of muscle groups involved (compared with sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(c) (1996).

A severe muscle disability anticipates the following:  Type 
of injury.  Through and through or deep penetrating wound due 
to high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  (2)  History and 
complaint.  As under moderately severe, in aggravated form.  
(3)  Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fasciae or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  


Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis) may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30237-240 (1997) (codified at 38 C.F.R. Part 
4).  For instance, 38 C.F.R. §§ 4.55 and 4.72 were removed 
altogether.  Where the law or regulations change while a case 
is pending, the version more favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the revised regulations governing the evaluation of 
muscle disabilities, an open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d)  Under Diagnostic Codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56 (2001).

A moderately severe disability of muscles anticipates the 
following:  (i)  Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii)  
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii)  
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2001).

A severe disability of muscles anticipates the following:  
(i)  Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  (ii)  History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii)  Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4) 
(2001).


If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)  Visible 
or measurable atrophy.  (E)  Adaptive contraction of an 
opposing group of muscles.  (F)  Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G)  
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

The new criteria include such changes as the deletion of any 
reference to a history of unemployability as an indicator of 
or a prerequisite to a finding of a moderately severe injury 
and a deletion of the characterization of the requisite 
entrance and exit wounds as "large." 62 Fed. Reg. at 30238 
(codified at 38 C.F.R. § 4.56(a), (b) (2001)).  However, as 
the rating criteria are largely unchanged, the Board finds 
that the amended regulations are not more favorable to the 
veteran.  Karnas, 1 Vet. App. at 313.

A 30 percent evaluation is assigned under the VA's Schedule 
for Rating Disabilities for moderately severe impairment of 
the abdominal muscles, Group XIX, which involves support and 
compression of the abdominal wall and lower thorax, flexion 
and lateral motions of the spine, and synergists in strong 
downward movements of the arm.  
The pertinent muscles include the rectus abdominis, external 
oblique, internal oblique, transversalis, and quadratus 
lumborum.  A 50 percent evaluation is warranted for severe 
impairment of the muscles of Group XIX.  38 C.F.R. § 4.73, DC 
5319.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different DCs, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2001).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several DCs; the 
critical element in permitting the assignment of several 
ratings under various DCs is that none of the symptomatology 
for any one the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The residuals of multiple fragment wounds of the right leg 
are currently evaluated as 10 percent disabling under DC 
5312, injury to Muscle Group XII.  38 C.F.R. § 4.73.  Muscle 
Group XII encompasses the anterior muscles of the leg, which 
function in dorsiflexion, extension of the toes, and 
stabilization of the arch.  Under DC 5312, a 10 percent 
disability rating is assigned when the disability from injury 
to MG XII is moderate.  A 20 percent disability rating is 
assigned when the disability from injury to MG XII is 
moderately severe.  A maximum schedular evaluation of 30 
percent is in order when the disability is severe.

DC 5314 provides evaluations for disability of muscle group 
XIV, the anterior thigh group: (1) sartorius; (2) rectus 
femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae femoris.  38 C.F.R. Part 
4, DC 5314.  The function of these muscles are as follows: 
extension of knee (2, 3, 4, 5); simultaneous flexion of hip 
and flexion of knee (1); tension of fascia lata and 
iliotibial (Maissat's) band, acting with XVII (1) in postural 
support of body (6); acting with hamstrings in synchronizing 
hip and knee (1, 2).  This code provides a 10 percent 
evaluation for moderate muscle injury, a 30 percent 
evaluation for moderately severe muscle injury, and a 40 
percent evaluation for severe muscle injury.  


A noncompensable evaluation is warranted for slight injury to 
MG VIII (muscles arising mainly from the external condyle of 
the humerus) of either the major or minor upper extremities.  
A 10 percent evaluation requires moderate injury.  A 20 
percent evaluation requires moderately severe injury of the 
major upper extremity or moderately severe or severe injury 
of the minor upper extremity.  A 30 percent evaluation 
requires severe injury of the major upper extremity.  38 
C.F.R. § 4.73, DC 5308.

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, DC 7803.  For scars that are superficial, 
tender and painful on objective demonstration, a 10 percent 
evaluation is provided under  38 C.F.R. Part 4, DC 7804 
(2001).  

For other scars the basis of evaluation is rated on 
limitation of function of affected part in accordance with 38 
C.F.R. Part 4, DC 7805.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt doctrine in resolving 
each such issue to the claimant.  38 U.S.C.A. 5107(b) (West 
Supp. 2001); 38 C.F.R. 3.102, 4.3 (2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statement of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claims.  That is, he was provided with notice of the 
regulations pertaining to each of the service-connected 
disabilities at issue, a rationale of the denial of an 
increased rating, and he was notified of his appellate 
rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records has been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as post service VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the supplemental statement of the 
case was issued to the veteran.  Irrespective of this fact, 
the RO, through its June 2001 rating decision and June 2001 
supplemental statement of the case, apprised the veteran of 
the new law, the VCAA.  The RO advised the veteran that the 
VA had new duties in responsibility in assisting him in 
obtaining supporting evidence.  The RO noted that in this 
case, as the issues involved evaluation of conditions already 
service-connected and secondary complications thereof, and as 
the veteran had provided multiple sources of evidence, and as 
numerous examinations had been provided, the requisites under 
the new law were determined to have been satisfied.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Entitlement to a rating in excess of 30 
percent for residuals of a SFW of the 
abdomen, MG XIX.

Initially, the Board emphasizes that the RO has granted 
separate service connection for adhesions, peritoneum, as SFW 
residuals of the abdomen pursuant to DC 7301.  A 10 percent 
rating was assigned for moderate adhesions of the peritoneum 
with pulling pain on attempting work or aggravated by 
movements of the body, or occasional episodes of colic pain, 
nausea, constipation or abdominal distention.  Therefore, the 
manifestations to be considered for the claim for an increase 
rating for SFW residuals of the abdomen, MG XIX, may not 
include symptomatology associated with that separate service-
connected disability.  See 38 C.F.R. § 4.14 (2001).

In this instance, the RO has evaluated the veteran's 
residuals of a SFW of the abdomen as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.73, DC 5319.  The 
evidence of record reveals that the veteran has complained of 
abdominal discomfort, making it difficult to lift things or 
upon pressing down maneuvers.  The SFW injury to the 
abdominal wall was a perforating wound through to the bowel, 
resulting in surgical repair to the small bowel.  As 
indicated on the recent VA examination, the scar remaining is 
essentially the surgical scar as opposed to the shrapnel 
scars.  It measures from the right side of the umbilicus down 
to the pubic area.  A depressed area in the lower portion was 
described as 3 x 2 cm. and exhibited no inflammation, scar 
tissue, or keloid formation.  There was subjective tenderness 
on palpation of the lower abdominal musculature.  

Clearly, the evidence reflects a deep penetrating wound with 
intermuscular scarring and some loss of deep fascia.  
However, significant functional disability as a result 
of this injury is not indicated.  Consequently, the Board 
finds that there is no objective medical evidence of 
symptomatology causing more than moderately severe impairment 
of the abdominal muscles under the criteria of DC 5319.  
Therefore, an evaluation in excess of 30 percent is not 
warranted for residuals of a SFW of the abdomen.  

Severe disability of the abdominal muscles is not shown under 
the provisions of 38 C.F.R. § 4.56 because the evidence does 
not reflect a through and through or deep penetrating wound 
that has required prolonged hospitalization and resulted in 
loss of deep fascia or muscle substance with objective 
medical evidence of severe impairment of functioning.  The 
record shows that while the veteran was hospitalized for over 
a month at the time of the inservice injury, and while he was 
hospitalized in 1992 for a cholecystectomy which could not be 
accomplished laparoscopically because of marked adhesions 
that resulted from his SFW, he has been separately rated for 
those residuals.  Moreover, abdominal atrophy is not 
indicated.  

There is also the question of whether a separate compensable 
evaluation should be assigned for the veteran's abdominal 
scars, but as indicated above, his scars are well-healed and 
of no significant medical consequence.  See DCs 7803 and 7804 
(2001).  While the veteran reports subjective tenderness on 
palpation of the lower abdominal musculature in the area of 
the injury scar, there is nothing in the record to  indicate 
that the lower abdominal scar resulting from the SFW injury 
is poorly nourished or significantly pain.  Consequently, a 
separate compensable evaluation is not warranted for 
abdominal scars.  


Entitlement to a rating in excess of 10 
percent for residuals of a SFW of the 
right tibia, MG XII.

The residuals of a SFW of the right tibia are currently 
evaluated as 10 percent disabling under DC 5312 with injury 
to MG XII.  38 C.F.R. § 4.73.  As indicated earlier, this 
represents a moderate muscle injury.  To receive an increased 
rating 
under this DC, a moderately severe injury must be 
demonstrated.  As indicated above, moderately severe muscle 
disability must show a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  See 
38 C.F.R. § 4.56.  This symptomatology as it relates to the 
veteran's right tibia is not demonstrated.  

A review of the record establishes that the veteran has been 
afforded a number of examinations by VA in connection with 
his claim for an increased rating for the residuals of SFWs 
of the right leg.  Also of record is an EMG study of the 
lower extremities.  That evaluation was interpreted as 
normal.  When examined by VA in 1996 and again in 2000, range 
of motion of the right knee was essentially normal.  X-ray of 
the right knee was unremarkable at that time except for a 
small metallic foreign body which overlay the proximal shaft 
of the right tibia.  

It was noted at the 2000 examination that the scar that 
resulted from the SFW to the right tibia exhibited no 
tenderness, fixation, keloid formation, or inflammation and 
significant functional limitation was not indicated.  Muscle 
dysfunction as a result of the SFW to the right tibia was not 
indicated.  In order to award an increase, the record must 
show that the residuals of the SFWs are moderately severe.  
In this case, the medical findings are insignificant with 
respect to the right knee.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an increased rating for residuals of a SFW of the right 
tibia. 38 C.F.R. §§ 4.56, 4.73, DC 5312.

There is also the question of whether a separate compensable 
evaluation should be assigned for the veteran's right tibia 
scar, but as indicated above, his right tibia scar is of no 
medical consequence.  See DCs 7803, 7804, 7805 (2001).  


Entitlement to a rating in excess of 10 
percent for residuals of a SFW of the 
left thigh, MG XIV.

The residuals of a SFW of the left tibia are currently 
evaluated as 10 percent disabling under DC 5314 with injury 
to MG XIV.  38 C.F.R. § 4.73.  As indicated earlier, this 
represents a moderate muscle injury.  To receive an increased 
rating under this DC, a moderately severe injury must be 
demonstrated.  

And, as indicated above, moderately severe muscle disability 
must show a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  See 38 C.F.R. § 4.56.  
This symptomatology as it relates to the veteran's left thigh 
disability is not shown in the evidence of record.  
Specifically, it is noted that the medical findings reflect 
that the veteran's left quadriceps strength is good and there 
is no muscle fixation.  

Additionally, while the veteran reports occasional hip pain, 
there is nothing in the record to suggest that his left thigh 
scar, which is shown to be without keloid formation or 
tenderness, contributes in any way to this pain.  Thus, as to 
the question of whether a separate compensable evaluation 
should be assigned for the veteran's left tibia, as indicated 
above, his left thigh scar is of no medical consequence.  See 
DCs 7803 and 7804 (2001).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an increased rating for 
residuals of a SFW of the left thigh. 38 C.F.R. §§ 4.56, 
4.73, DC 5314 (2001).


Entitlement to a rating in excess of 10 
percent for residuals of a SFW scar of 
the right hand (dominant), MG VIII  

The veteran's right hand scar was rated noncompensable for 
many years pursuant to the diagnostic criteria regarding 
scarring.  See DCs 7804 and 7805.  The Board agrees with that 
assessment pursuant to that diagnostic criteria as no 
residuals of the scarring on the right hand were indicated in 
the record.  In fact, on the most recent evaluation in 2000, 
his right hand scarring was noted to be barely detectable.  
But, as indicated earlier, a 10 percent rating was recently 
granted for service-connected residuals of a SFW scar of the 
right hand by the RO in a June 2001 rating action.  This 
rating was assigned pursuant to DC 5308 which provides a 10 
percent evaluation for moderate injury to the affected 
muscles.  


The evidence of record as to this issue reflects only minimal 
disabling effects.  The Board notes that the veteran 
exhibited normal range of motion and strength in the fingers 
of the hand, and he had excellent grasping and apposition 
strength at the time of the recent VA examination.  It was 
noted, however, that he reported pressure against the 
proximal palmar surface of the phalanges of the second and 
third fingers.  This had increased in severity over time and 
X-rays showed a metallic foreign body in that area.  

When granting a 10 percent rating, the RO noted that while 
only minimal residuals of this service-connected disability 
were demonstrated, the hand was so compact a structure that 
isolated muscle injuries were rare and almost always 
complicated by injury to bones, joints, tendons, etc.  Also 
in support of granting a compensable rating under DC 5308, 
the RO noted that the evidence showed a retained foreign 
metal fragment.  

The Board agrees with the RO's assessment.  However, the 
record does not reflect moderately severe muscle disability 
as detailed earlier, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  See 
38 C.F.R. § 4.56.  This symptomatology as it relates to the 
veteran's right hand is not shown in the evidence of record.  

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of a SFW of the 
right hand.  

As to the disabilities at issue generally, the Board notes 
that although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims of 
entitlement to increased evaluations for the SFW disabilities 
at issue on appeal


Additional Consideration

The Board has also considered whether referral for an 
increased evaluation for the SFW disabilities at issue on an 
extra-schedular basis.  In exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate, an extra-schedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected 
disabilities.  38 C.F.R. § 3.321(b)(1).

The record shows that interference with employment has not 
been indicated, and the RO expressly considered referral of 
this case to the Director of the Compensation and Pension 
Service for assignment of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).  The Court has held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).

However, this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran himself has not contended 
that the disabilities at issue have impaired his ability to 
work; however, his representative has requested review of the 
record with a view toward granting increased evaluations on 
an extra-

The record shows that the RO not only provided the veteran 
with the criteria referable for establishing entitlement to 
an increased evaluation on an extra-schedular basis, but also 
fully discussed the criteria and did not grant an increased 
evaluation for any of the disabilities at issue on this 
basis.



The Board is of the opinion that the veteran has not 
submitted evidence indicating that his SFW disabilities at 
issue affect his employability in ways not contemplated y the 
Rating Schedule.  The mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise the assertion that the regular 
schedular standards are not adequate and therefore require 
consideration of the criteria under 38 C.F.R. § 3.321(b)(1).  
See VAOPGCPREC 6-96.

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  The medical evidence of 
record does not show that the SFW disabilities at issue have 
markedly interfered with the veteran's ability to work, nor 
have they resulted in frequent inpatient care.  

Referral in this instance is there not warranted because the 
evidence does not indicate that the service-connected SFW 
disabilities at issue have rendered the veteran's disability 
picture unusual or exceptional as to render impractical the 
application of the regular schedular standards.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a SFW of the abdomen, MG XIX, is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a SFW of the right tibia, MG XII, is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a SFW of the left thigh, MG XIV, is denied.  

Entitlement to a rating in excess of 10 percent for residuals 
of a SFW scar of the right hand (dominant), MG VIII, is 
denied.  



		
	RONALD R. BOSCH

	Member, Board of Veterans' Appeals



 

